PER CURIAM.
We affirm the trial court’s denial of appellant’s rule 3.800(a) motion seeking additional jail credit. The motion sought jail credit from the date a hold was placed on him for the violation of probation (VOP) in this case. This claim is without merit. See Gethers v. State, 838 So.2d 504, 508 (Fla.2003). Defendant did not establish that the face of the record showed when the VOP warrant was transmitted or executed. Affirmance is without prejudice for petitioner to file a legally sufficient motion seeking additional jail credit within the time permitted by Florida Rule of Criminal Procedure 3.801(b). See Amador v. State, 112 So.3d 570, 571 (Fla. 4th DCA 2013).
STEVENSON, GROSS and FORST, JJ., concur.